DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 02/03/2022 wherein: claims 1 and 2 are amended, and claim 9 is canceled. Therefore, claims 1-6, 8, 10, and 20 are now pending. 
Response to Arguments
Applicant's arguments filed on 02/03/2022 with respect to the prior art rejections of claims 1-5, 8, 10, and 20 have been fully considered but they are not persuasive. The applicant argues that neither Behmlander nor Yamada disclose or teach “determine a first amplitude, frequency, intensity, or pitch associated with the first ground engaging tool at the first location based on acoustic data received from the first acoustic sensor" and "a second amplitude, frequency, intensity, or pitch associated with the second ground engaging tool at the second location based on acoustic data received from the second acoustic sensor”. However, the claim language as recited, discloses determining an amplitude, frequency, intensity, or pitch, but does not specify the parameter whose amplitude, frequency, intensity or pitch is to be determined. Furthermore, the claims require that the first amplitude, frequency, pitch or intensity be compared with the second determined amplitude, frequency, pitch or intensity. On the other hand. Nevertheless, the claims do not specify the situation in which an amplitude is determined for the first ground engaging tool while a frequency is determined for the second ground engaging tool, how these two irrelevant parameters would be eventually compared. Therefore, the amended limitations in the claims are considered unclear and indefinite (see 112 rejection below). Given the indefiniteness issues discussed herein, and although Behmlander does not explicitly state determining amplitude, frequency, intensity or pitch of the first and the second ground engaging tools, Yamada the number of occurrences of each portion of the displacement is indicated by these measuring devices.”- number of occurences, i.e. frequency; Page 4, Lines 6-8: “Because vibration may be considered as a periodic function, it can be considered that the displacement amplitude caused by vibration is proportional to the acceleration amplitude and inversely proportional to the square of the frequency”; Page 2, Lines 8-12: “the vibration measurement by the vibration measuring devices of the first and second parts, these measured values are compared with each other, so that the relative displacement of the second part with respect to the first part is determined for each magnitude”- the comparison of the acoustic parameters between the two components yields the relative displacement of the second part with respect to the first part, i.e. the predetermined amount). Therefore, modifying Behmlander in view of Yamada yields the claimed functions. Thus, the prior art rejection of claims 1-5, 8, 10, and 20 is maintained. 
Applicant’s arguments with respect to claim 9 have been considered but are moot because the claim has been canceled.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions with regards to the 103 rejection of claim 6. Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: determine a first/second “amplitude, frequency, intensity, or pitch”. However, the claim does not recite the parameter whose “amplitude, frequency, intensity, or pitch” are to be determined. In other words, those characteristics could be attributed to the amplitude, frequency, intensity, or pitch of a sound or to those of a vibration, for example, that are emitted from the ground engaging tools. 
Furthermore, the claim recites that “the first amplitude, frequency, intensity, or pitch and the second amplitude, frequency, intensity, or pitch” are compared. However, it does not specify the situation in which, for instance, an amplitude is determined for the first ground engaging tool while a frequency (and not an amplitude) is determined for the second ground engaging tool, how these two irrelevant parameters would be eventually compared. Therefore, the metes and bounds of the claim are vague rendering the claim scope indefinite. 
Claims 2-6, 8, 10, and 20 depend from claim 1, include all of its limitations and do not cure its deficiencies rendering them rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Behmlander et al. (US 20140311762A1; “Behmlander”) in view of Yamada (JP2004125776A; Examiner relied on English translation attached therewith). 
Regarding claim 1, Behmlander discloses a system for detecting worn or damaged components of an agricultural machine, the system comprising (Abstract): 
an agricultural machine frame (Figure 1); 
a first ground engaging tool mounted on the agricultural machine frame at a first location (Fig. 1: first cutting edge 30 at a first location on the implement 26; [0013]);
a first acoustic sensor configured to capture data indicative of a sound being emitted by the first ground engaging tool at the first location (Fig. 1, sensor 38; [0014]: sensor 38 embedded within each cutting edge 30; [0015]: “As an ultrasonic sensor, sensor 38 may have a transducer that generates high-frequency sound waves within cutting edge 30. Sensor 38 may then evaluate a resulting echo that is received back by sensor 38”; [0023]) ; 
a second ground engaging tool mounted on the agricultural machine frame at a second location, the second location being spaced apart from the first location (Fig. 1: a second cutting edge 30, different from the cutting edge 30 [denoted above, as shown in the figure] at a different location on the implement 26; [0013]); 
a second acoustic sensor configured to capture data indicative of a sound being emitted by the second ground engaging tool at the second location (Fig. 1, another sensor 38 mounted on the second 
a controller communicatively coupled to the first acoustic sensor and the second acoustic sensor (Fig. 1: Controller 44; [0014]: “a controller 44 mounted onboard machine 10 and in communication with sensor 38 via communication element 40”; the controller configured to: 
However, although Behmlander discloses determining a first parameter associated with the first ground engaging tool at the first location based on acoustic data received from the first acoustic sensor; and determining a second parameter associated with the second ground engaging tool at the second location based on acoustic data received from the second acoustic sensor ([0015]: “A time interval between sending the signal and receiving the echo is then calculated ( either by sensor 38 and/or by controller 44) to determine a distance from sensor 38 to terminus 50 (i.e., the remaining wearable length of cutting edge 30). As cutting edge 30 wears, this time interval may decrease, and sensor 38 may generate a signal corresponding to the length. This signal may be directed to controller 44 for processing”; time interval between sending the signal and receiving the echo for each sensor/cutting edge combination (indicative of the wearable length of the cutting edges) is interpreted to be the parameter (i.e. range/ultrasonic range)), it does not explicitly state determining a first  amplitude, frequency, intensity, or pitch associated with the first ground engaging tool at the first location based on acoustic data received from the first acoustic sensor, determining a second amplitude, frequency, intensity, or pitch associated with the second ground engaging tool at the second location based on acoustic data received from the second acoustic sensor, and comparing the first amplitude, frequency, intensity, or pitch and the second amplitude, frequency, intensity, or pitch to determine when the first 
On the other hand, Yamada teaches determining a first  amplitude, frequency, intensity, or pitch associated with the first ground engaging tool at the first location based on acoustic data received from the first acoustic sensor; determine a second amplitude, frequency, intensity, or pitch associated with the second ground engaging tool at the second location based on acoustic data received from the second acoustic sensor ()Page 1, Lines 7-54: “A fatigue diagnosis method according to the present invention comprises a diagnosis part of a structure to be diagnosed in a vibration environment or a part of the structure or other structure that is displaced integrally therewith. A vibration measuring device is provided in each of the first portion and the second portion of the structure to be diagnosed that is relatively displaced with respect to the first portion”; Page 4, Lines 6-8: “Because vibration may be considered as a periodic function, it can be considered that the displacement amplitude caused by vibration is proportional to the acceleration amplitude and inversely proportional to the square of the frequency”);  and comparing the first amplitude, frequency, intensity, or pitch and the second amplitude, frequency, intensity, or pitch to determine when the first amplitude, frequency, intensity, or pitch differs from the second amplitude, frequency, intensity, or pitch by a predetermined amount to determine the worn or damaged components (Page 2, Lines 8-12: “the vibration measurement by the vibration measuring devices of the first and second parts, these measured values are compared with each other, so that the relative displacement of the second part with respect to the first part is determined for each magnitude”- the comparison of the acoustic parameters between the two components yields the relative displacement of the second part with respect to the first part, i.e. the predetermined amount).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, to modify the teachings of the Behmlander reference and include 
Regarding claim 2, although Behmlander discloses determining one of the first ground engaging tool or the second ground engaging tool (components) is worn or damaged using the ultrasonic signals ([0007]: “The controller may be configured to monitor a wear rate of the cutting edge based on signals from the ultrasonic sensor”; [0013]; [0023]), it does not explicitly state determining the wear or damage of the component when the first amplitude, frequency, intensity, or pitch differs from the second amplitude, frequency, intensity, or pitch by the predetermined amount across a predetermined time period.
On the other hand, Yamada discloses determining the wear or damage of the component when the first amplitude, frequency, intensity, or pitch differs from the second amplitude, frequency, intensity, or pitch by the predetermined amount across a predetermined time period (Page 2, Lines 9-10).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, to modify the teachings of the Behmlander reference and include features from the Yamada reference, such that amplitude, frequency, intensity, or pitch of the different components are compared to identify the difference between them over a certain period of time as an indication of the wear or damage in those components. Doing so would yield an increased accuracy of fatigue/wear/damage diagnosis, as disclosed by Yamada (Page 2, Line 13).
Regarding claim 3
Regarding claim 4, Behmlander discloses the control action comprises notifying an operator of the agricultural machine that the one of the first ground engaging tool or the second ground engaging tool of the agricultural machine is worn or damaged ([0019]; [0020]; [0021]).
Regarding claim 5, Behmlander discloses the control action comprises adjusting an operating parameter of the agricultural machine ([0020]: the need to replace the cutting edge; “The instructions may be associated with directing the service personnel to provide quotes for replacement components to the owner of machine 10 and/or to schedule service of machine 10 with the owner”; [0022]). 
Regarding claim 8, Behmlander discloses the first location is spaced apart from the second location along at least one of a longitudinal direction or a lateral direction of the agricultural machine (See Figure 1, the first cutting edge 30 is spaced apart from the second cutting edge 30 along the lateral direction of the agricultural machine).
Regarding claim 10, Behmlander discloses the agricultural machine comprises an engine, the first acoustic sensor and the second acoustic sensor being acoustically isolated from the engine (Figure 1: compartment 20; [0011]: “Rear frame 14 may include compartments 20 for housing a power source (e.g., an engine) and associated cooling components”; housing compartment 20 isolates the engine from the acoustic sensors 28).
Regarding claim 20, Behmlander discloses the first ground engaging tool comprises a first shank and the second ground engaging tool comprises a second shank (Fig.1, Cutting Edges 30, Assembly 32, [0013]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Behmlander and Yamada in further view of Connell et al. (US20160088787A1; “Connell”).
Regarding claim 6, Behmlander does not explicitly state the operating parameter comprises at least one of a ground speed of the agricultural machine or a penetration depth of a the one of the first ground engaging tool or the second ground engaging tool.

It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Behmlander reference and include features from the Connell reference, such that the operating parameter comprises a ground speed of the agricultural machine or the penetration depth of the ground engaging tool. Doing so would provide the advantage of reducing the speed of the agricultural machine and/or the penetration depth of the ground engaging tool to further diminish/eliminate/reduce the wear or damage and/or remove debris or soil from the engaging tool in response to the notification received by the operator, as disclosed by Connell ([0029], Lines 1-4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669      


/RAMI KHATIB/Primary Examiner, Art Unit 3669